Title: To Thomas Jefferson from François Soulés, 14 December 1801
From: Soulés, François
To: Jefferson, Thomas


          
            Sir/
            Paris, Rue projetée No. 798, December the 14th 1801.
          
          I have long wished for an opportunity of expressing to you my sentiments upon your nomination to the presidency of Congress, and now mr. Livingston offers me one. The United-states cou’d not certainly have made a better choice, and I hope that those little dissentions which have for sometimes agitated the sons of liberty, will soon, by your wisdom, be quieted. I always look with the greatest anxiety for the prosperity of that new republick, the history of which I wrote with your assistance, and I see with pleasure the daily encrease of its population, whilst at the same time it preserves its primitive freedom. Our revolution has been very different from yours: America has had the wisdom to name to the first places of the state those true patriots who had exposed their fortunes and their lives to assert her rights; but france has ungratefully sacrificed those bold and enterprising men who had the courage to oppose the despotism of several ages and a numerous standing army. They all fell victims upon the scaffold or were discarded by intrigue, so that, a few excepted, we see now at the head of affairs a set of new men entirely unknown in 1789—The french, I believe, are too hot-headed and too vain ever to be free. They have not the patience to discute cooly any question, and they are too fond of a military coat or feather, and I need not tell you that when soldiers enjoy too great a regard, they become the murderers of liberty. since thirteen years our wiseacres are making constitutions, and they have finished by leaving us without any: for the government we now live under, is neither republican nor monarchichal. It is absolutely military or despotic. The first consul has all the attributions of the King of England without the same check upon his power, for the senators, Tribuns and members of the legislative body have not the weight of the houses of peers and commons; they cou’d not prevent a stretch of power, and indeed so light are they in the constitutional scale, that a company of grenadeers might frighten them with their whiskers. The clergy is less than nothing; the judiciary power has but little influence, so that france is entirely under the government of one man. It is true that man conducts himself with mildness and that we lay under great obligations to him, since he prevented the dismemberment of the empire, and even extended its limits, since he put to flight a new terror which already began to spread her bloody claws upon the french; but then where will it end? Suppose that man shou’d happen to die, the generals, like in the roman empire, will contend amongst themselves for the government of the state; and Jealousy perhaps will raise contestations among them even before the death of Bonaparte. I tremble for the safety of my country, and since I cannot be now of any service, I really wish I cou’d spend the remainder of my days in America. But will not your Excellency laugh at my talkativeness or throw aside this letter as tedious? no, either I am greatly mistaken or mr. Jefferson is still glad to hear from his ancient acquaintances, from those who first cherished the seeds of liberty, who were admitted to his little committee dinners, and whom he seemed pleased to entertain. Tho’ I have rendered great services, I am nothing in this new government. But I must comfort myself: it is the fate of mr. Lafayette and many others. I have often applied to be sent to America, because I shou’d have been extremely happy to be near you, but intrigue has always supplanted me. I beg leave to subscribe myself most respectfully your excellency’s most obedient and most humble servant,
          
            f: Soulés
          
        